IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                     May 7, 2001 Session



                HOPEWELL BAPTIST CHURCH v.
       SOUTHEAST WINDOW MANUFACTURING CO., LLC., ET AL.

                      Appeal from the Circuit Court for Blount County
                          No. L-11975     W. Dale Young, Judge

                                     FILED JUNE 25, 2001

                                 No. E2000-02699-COA-R3-CV


Hopewell Baptist Church brought suit against defendant Southeast Window Mfg. LLC., alleging that
it was a successor corporation and liable under a contractual warranty given by its predecessor. The
Trial Court ruled that the defendant was a successor corporation and had expressly or impliedly
assumed the obligations under its predecessor’s warranty through the acts of its agent. We reverse.


                          Tenn. R. App. P. 3 Appeal As of Right;
                  Judgment of the Circuit Court Reversed; Case Remanded.


D. MICHAEL SWINEY, J., delivered the opinion of the court, in which HOUSTON M. GODDARD , P.J.,
and CHARLES D. SUSANO, JR., J., joined.


Dudley W. Taylor, Knoxville, Tennessee, for the Appellant Southeast Window Manufacturing, LLC.


Melanie E. Davis, Maryville, Tennessee, for the Appellee Hopewell Baptist Church.
                                            OPINION

                                           Background

               This suit was originally filed in the General Sessions Court for Blount County.
Hopewell Baptist Church (“Plaintiff”) sued both Southeast Window Mfg. LLC. (“Southeast LLC”),
and Huskey Aluminum, Inc. (“Huskey”). Plaintiff claimed that it purchased windows from Huskey
and that the windows were defective. Plaintiff spent $8,700.00 in replacement costs. Huskey did
not appear in General Sessions Court. Judgment for $8,700.00 was entered in the General Sessions
Court against both defendants. Southeast LLC appealed the judgment against it to the Circuit Court
for Blount County. The judgment against Huskey was not appealed.

                The initial discussions leading to the sale of the windows were between Plaintiff’s
representatives and Mr. Bob Talbott (“Talbott”), an employee of Huskey. Talbott was assisted by
Mr. Ray Phillips (“Phillips”) who eventually prepared the contract. Phillips was a commissioned
sales agent and factory representative who worked as an independent contractor for Huskey. Plaintiff
entered into a contract with Huskey dated September 25, 1997. This contract was signed by Phillips
on behalf of Huskey, and was signed by Reverend Kenneth Holder (“Rev. Holder”) and others on
behalf of Plaintiff.

               Huskey utilized the trade name Southeast Window Manufacturing Company
(“Southeast Company”) in its sale and installation of Komcraft vinyl replacement windows. When
the Komcraft windows purchased by Plaintiff were installed, a warranty was delivered to Plaintiff
by Phillips. The warranty was made by Southeast Company. Plaintiff received an invoice dated
January 14, 1998, from Southeast Company for the remaining balance owed on the purchase.
Huskey employees completed the installation of the windows by mid-January of 1998.

               Prior to and during the time that Plaintiff purchased the windows, Huskey was
experiencing severe financial difficulties which were made worse when it was audited by the
Tennessee Department of Revenue, resulting in a sales and use tax deficiency of more than
$80,000.00. Huskey’s employees, including Ms. Susan Riggs (“Riggs”), were informed that Huskey
would not survive. Riggs was not a shareholder of Huskey but had loaned Huskey money. Riggs’
only source of income was her wages from Huskey.

                Because of the impending demise of Huskey, Riggs undertook to negotiate the
purchase of certain assets of Huskey with the assistance of her mother and other family members.
As a result of this process, Southeast LLC came into existence on April 30, 1998. Southeast LLC
later purchased certain assets of Huskey for $5,000.00. The closing statement indicates that
Southeast LLC assumed only those liabilities secured by UCC-1 filings on these particular assets.
In other words, the assets purchased from Huskey were bought subject to existing security interests.
The Tennessee Department of Revenue released its lien on those assets being purchased, in exchange
for the entire $5,000.00 purchase price being paid towards Huskey’s tax liability.



                                                -2-
                Although the trade name used by Huskey for the installation of Komcraft windows
was similar to Defendant Southeast LLC’s corporate name, Defendant Southeast LLC neither sold
anything to Plaintiff nor performed any installation of the windows Plaintiff purchased from Huskey.
Southeast LLC did not exist until after the sale and installation of the windows was completed.
Neither Talbott nor Phillips have been employees of Southeast LLC, although Phillips performs
services as an independent contractor for Southeast LLC.

                 In March of 1998, Plaintiff began experiencing problems with the windows and
contacted Phillips, who went to the church to inspect the windows. Phillips replaced one of the
windows. This was done while Huskey was still in existence. After Huskey went out of business
and Defendant Southeast Window Mfg. LLC came into existence, more problems with the windows
occurred. Rev. Holder attempted to contact Huskey, but the phone lines had been disconnected.
Rev. Holder eventually was able to get in touch with Phillips. In June of 1998, Phillips sent an
undated letter to the manufacturer of the windows located in Florida notifying that company of the
problems. The letterhead used by Phillips stated “Southeast Window Company LLC” which was
neither the correct trade name which had been used by Huskey (i.e. Southeast Window
Manufacturing Company) nor the correct legal name of Defendant Southeast Window Mfg. LLC.
The letter stated, among other things, that “We purchased” the windows and “We used” the windows
at Hopewell Baptist Church in Maryville.

                After the initial discussions between Plaintiff and Talbott, the only person with whom
Plaintiff had any contact was Phillips. This included discussions which occurred both before and
after Huskey went out of business, and after Southeast LLC had been formed.

                At trial, Rev. Holder testified that after April 30 (the date Southeast LLC was
established), Phillips never said anything to him about a new company being formed. Rev. Holder
stated that Phillips told him he had a lifetime warranty, although he did not say on what date he was
told this. Rev. Holder was then asked by Plaintiff’s attorney if Phillips said anything about the
warranty, and he responded “No, ma’am.” Prior to Rev. Holder’s contacting Plaintiff’s attorney at
which time it was learned that Southeast LLC would not honor the warranty provided by Huskey
and/or Southeast Company, there was never any discussion about the warranty. Specifically, Rev.
Holder testified:

               Q.     Had you ever heard any discussion about maybe the warranty
               is good, maybe it isn’t, before that?

               A.     No ma’am. Warranty was never mentioned. As far as being
               denied, it was always indicated to me that the warranty was going to
               be honored. . . .

              It is clear from the testimony that the warranty was never expressly mentioned and
Rev. Holder assumed that the warranty would be honored because Phillips had repaired one window



                                                 -3-
and had written the company in Florida which had manufactured the windows discussing the
problems. This conclusion is shown by later testimony of Rev. Holder as follows:

              Q.     Did [Phillips] tell you expressly after April 30th that the
              warranty would be honored?

              A.      I can’t say that he told me that it would be honored, but he
              never did deny the honor of the warranty. The warranty was not
              really a discussion at any time between the 2 of us. He had never
              denied in any way that they wouldn’t. Every indication to me that he
              was leaving was that they would take care of the windows. They
              would be repaired.

                                             ****
               Q.     You really didn’t discuss [the warranty], did you?

               A.      No. There was no, I felt that there was no need for discussion
               of the warranty. Because we had never been led to believe that there
               was going to ever be anything but them honoring the warranty.

               Q.       You called and said, we’ve got a problem here with [these]
               windows, let’s do something about it. And somebody came out and
               tried to do something?

               A.     That’s right.

              Mr. Floyd Harris (“Harris”), a member of Hopewell Baptist Church, testified. Harris’
testimony was consistent with that of Rev. Holder to the effect that the warranty was never
mentioned, and he just assumed it would be honored.

                Ms. Linda Whitehead (“Whitehead”) also testified. Whitehead was on the church
committee that was in charge of having the windows purchased and installed. Whitehead stated that
shortly after sending a letter to Southeast LLC in October of 1998:

               [Phillips] explained to me that Husky (sic) was no longer in business.
               The company had went, his words were defunct is how he explained
               the company and explained that some of the employees then formed
               Southeast. They came into business. They pooled their moneys
               together. And at that point he said, you know, even though we had
               made our down payment to Husky (sic) that they took over and they
               wanted to help us with the situation or as far as installing the
               windows for us and taking over at the point. And one thing he said,



                                                -4-
               they wanted to do the Christian thing and didn’t want to leave us
               hanging is why they took over at that point.

                 Phillips testified that he worked as an independent contractor for Huskey and was
paid on a commission basis. He also was an independent contractor for Southeast LLC and did not
have the power to enter into contracts without the approval of Southeast LLC. Phillips stated that
the windows were ordered from Dimensional Plastics in Florida. The payments made by Plaintiff
were paid to Huskey or its division before it went out of business. When Plaintiff first began
experiencing problems and one of the windows was replaced, Huskey was still in business. In May
when further problems developed, Phillips received a phone call from Rev. Holder who stated that
he had problems getting in touch with him (Phillips) because the phones had been disconnected.
Phillips claims he told Rev. Holder at that point that Huskey was no longer in business and several
employees had started Southeast LLC, a new business. Rev. Holder denies he was told this. Phillips
testified that even though Huskey’s warranty did not apply to Southeast LLC, he attempted to help
Plaintiff by contacting via letter the manufacturer of the windows. He did not ask permission to send
the letter from anyone connected with Southeast LLC. Phillips claimed he told Rev. Holder that
Plaintiff did not have a warranty with Southeast LLC but he would try and assist Plaintiff anyway.
Rev. Holder denies this as well.

               The Trial Court requested both parties submit proposed findings of fact and
conclusions of law. The Trial Court adopted those submitted by Plaintiff. The Trial Court
concluded that after the dissolution of Huskey and the formation of Southeast LLC, Phillips acted
as Southeast LLC’s agent. The Trial Court also concluded that Southeast LLC was a successor
corporation to Huskey because Huskey transferred some or all of its assets to Southeast LLC. The
Trial Court determined that after the formation of Southeast LLC, Phillips made assertions that the
warranty previously provided by Huskey would be honored and Plaintiff would be taken care of and
the windows repaired. According to the Trial Court, no mention was made by Phillips that a new
entity had been formed until October of 1998. Based on these findings, the Trial Court ruled that
Southeast LLC was a successor corporation to Huskey and had expressly or impliedly agreed to
assume the predecessor’s obligation under the warranty. Judgment was entered against Southeast
LLC in the amount of $9,960.00. Southeast LLC appeals this judgment.

                                            Discussion

                A review of findings of fact by a trial court is de novo upon the record of the trial
court, accompanied by a presumption of correctness, unless the preponderance of the evidence is
otherwise. Tenn. R. App. P. 13(d); Brooks v. Brooks, 992 S.W.2d 403, 404 (Tenn. 1999). Review
of questions of law is de novo, without a presumption of correctness. See Nelson v. Wal-Mart Stores,
Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

               On appeal, Plaintiff asks this Court to adopt the rule of law set forth by the United
States District Court for the Middle District of Tennessee in Bonee v. L & M Construction



                                                -5-
Chemicals, 518 F. Supp. 375 (M.D. Tenn. 1981). In Bonee, the District Court set forth what it refers
to as the “traditional rule of nonliability of successor corporations”:

               The traditional rule is that when one company transfers some or all of
               its assets to another company the successor is not liable for the debts
               of the predecessor except when:

                       “(1) The purchaser expressly or impliedly agrees to
                       assume such debts; (2) the transaction amounts to a
                       consolidation or merger of the seller and purchaser;
                       (3) the purchasing corporation is merely a
                       continuation of the selling corporation; or (4) the
                       transaction is entered into fraudulently in order to
                       escape liability for such debts . . . . A fifth exception,
                       sometimes incorporated . . . , is the absence of
                       adequate consideration for the sale or transfer.”

               1 L. Frumer & M. Friedman, Products Liability § 5.06(2), at 70.58(2)
               - (3) (1981) . . . (quoting McKee v. Harris Seybold Co., 109 N.J.
               Super. 555, 264 A.2d 98 (1970)).

Plaintiff claims that the first exception to the rule announced in Bonee applies and, therefore, the
decision of the Trial Court should be affirmed. Initially, we note that the District Court in Bonee was
applying the substantive law of Ohio and did not state that the foregoing was the law in Tennessee.
However, this rule of law was cited with approval in an unreported decision of this Court in Gas
Plus of Anderson County, Inc. v. Arowood, 1994 WL 465797, No. 03A01-9311-CH-00406 (Tenn.
Ct. App., Aug. 30, 1994). We will, therefore, apply this “traditional rule.” The issue then is whether
Southeast LLC expressly or impliedly agreed to assume the liability for the warranty given by
Huskey and/or Southeast Company.

                  Based on the unequivocal testimony of Rev. Holder and the other church members,
it is clear that neither Phillips nor anyone connected with Southeast LLC ever expressly assumed the
contractual obligations under the warranty. The Trial Court’s conclusion that there was an express
assumption of the obligations under the warranty by Southeast LLC is contrary to the preponderance
of the evidence, and the Trial Court erred in this conclusion.

                 Tennessee recognizes two types of implied contracts, contracts implied in fact and
contracts implied in law, also known as quasi contracts. Angus v. City of Jackson, 968 S.W.2d 804,
808 (Tenn. Ct. App. 1997). Contracts implied in fact arise under circumstances which show mutual
assent or intent to contract. This cannot be accomplished by the unilateral action of one party. Id.
There must also be consideration. See, e.g., Allman v. Boner, 1993 WL 541111 at *2, No. 01A01-
9306-CH-00270 (Tenn. Ct. App., Dec. 29, 1993)(“A contract may be expressed or implied, written
or oral, but to be an enforceable contract it must, among other elements, result from a meeting of the


                                                  -6-
minds in mutual assent to terms, must be based upon consideration, and must be sufficiently
definite.”). One reason consideration is required is to prevent the enforcement of gratuitous
promises. Id.

               In the present case, there is nothing to support the conclusion that Southeast LLC
undertook any actions which would show it intended to assume the obligations contained in
Huskey’s warranty. The unilateral actions of Phillips, an independent contractor, in trying to do the
“Christian” thing and assist Plaintiff with the problems it was experiencing with the windows does
not create mutual assent to contract on the part of Plaintiff and Southeast LLC. At best, Plaintiff’s
actions in contacting Phillips in order to have the windows fixed show an intent to hold Huskey
and/or Southeast Company to the warranty that they provided. Phillips’ actions in attempting to
correct the problem, including his letter to the manufacturer of the windows, were simply a
gratuitous effort.

                 Our conclusion is in accord with Gas Plus of Anderson County, Inc. v. Arowood,
1994 WL 465797, No. 03A01-9311-CH-00406 (Tenn. Ct. App., Aug. 30, 1994). In Gas Plus, the
plaintiff argued, among other things, that the liability under a requirements contract with defendant
Arowood had been assumed by defendant Arrow Oil Company. Plaintiff argued that Arowood sold
or otherwise transferred certain business assets to Arrow Oil and by virtue of this transfer, “Arrow
Oil was charged with the knowledge of Arowood’s obligation under the requirements contract, and
thereby assumed all of Arowood’s obligations.” Id. at *2. Arrow Oil denied it had assumed liability
with regard to the contract and denied being a party to the contract. In ruling that the Chancellor had
properly dismissed the claim against Arrow Oil, this Court stated that the “sale of assets from one
individual or company to another individual or company does not make the latter liable for the debts
and liabilities of the former.” Id. at *3. In order for the purchaser to be liable for the debts and
liabilities of the seller, there must be some express or implied undertaking in the form of: “(1) an
express or implied assumption of the debts; (2) the transaction amounting to a consolidation or
merger of the seller and purchaser; (3) the purchaser being a mere continuation of the seller; or (4)
a fraudulent transaction.” Id. (citations omitted). This Court noted that the record was noticeably
deficient of any proof that Arrow Oil had undertaken to assume responsibility under the contract.
It was also pointed out that:

                       Furthermore, T.C.A. § 29-2-101(2) provides that:

                       Writing required for action. – No action shall be
                       brought …

                       (2) Whereby to charge the defendant upon any special
                       promise to answer for the debt, default, or miscarriage
                       of another person;

                                                ***



                                                 -7-
                       unless the promise or agreement, upon which such
                       action shall be brought, or some memorandum or note
                       thereof, shall be in writing, and signed by the party to
                       be charged therewith, or some other person by him
                       thereunto lawfully authorized.

               T.C.A. § 29-2-101(2).… To make this statute applicable Gas Plus
               must have presented evidence that Arrow Oil made a special promise
               to answer for the debt of Arowood. Unless and until there has been
               such a promise, there is no liability on the part of Arrow Oil….

Gas Plus of Anderson County, Inc. v. Arowood, 1994 WL 465797 at *4, No. 03A01-9311-CH-00406
(Tenn. Ct. App., Aug. 30, 1994). We conclude that there was no implied contract in fact between
Plaintiff and Southeast LLC.

             Contracts implied in law are created by law without the assent of the party to be
bound. Angus, 968 S.W.2d at 808. A party seeking to recover under this theory must prove:

               A benefit conferred upon the defendant by the plaintiff, appreciation
               by the defendant of such benefit, and acceptance of such benefit under
               such circumstances that it would be inequitable for him to retain the
               benefit without payment of the value thereof.

Angus, 968 S.W.2d at 808 (quoting Paschall’s, Inc. v. Dozier, 219 Tenn. 45, 57, 407 S.W.2d 150,
155 (1966)). Here, there was no benefit whatsoever conferred by Plaintiff upon Southeast LLC. Any
consideration for the windows and warranty was conferred directly upon Huskey and/or Southeast
Company. At the time any benefit was conferred by Plaintiff, Southeast LLC did not exist. Since
there is no consideration, there is no contract implied in law or in fact.

                It is clear that there was an express warranty between Plaintiff and Huskey d/b/a
Southeast Company. Several months after this warranty was given, Huskey became defunct.
Approximately $5,000.00 of its assets were purchased by former Huskey employees who started their
own business. There is nothing in the record to indicate that this was a merger, a fraudulent
transaction, or undertaken to avoid any of Huskey’s obligations. After Southeast LLC was created,
more problems arose and Phillips attempted to correct the problems. He was unsuccessful. Neither
Southeast LLC nor Phillips ever expressly agreed to assume the warranty provided by Huskey and
Plaintiff’s representatives claim that it never even was mentioned. The preponderance of the
evidence is against any finding by the Trial Court that there was an express or implied assumption
by Southeast LLC of this warranty liability. To hold that Phillips’ gratuitous attempts to assist
Plaintiff created either an express or implied contractual obligation on the part of Southeast LLC to
assume the warranty provided by Huskey constitutes reversible error.




                                                 -8-
                                            Conclusion

                The judgment of the Trial Court is reversed. This matter is remanded to the Trial
Court for such further proceedings as may be necessary, if any, consistent with this Opinion, and for
collection of the costs below. Costs of this appeal are taxed to the Appellee, Hopewell Baptist
Church.




                                                              ______________________________
                                                              D. MICHAEL SWINEY, JUDGE




                                                -9-